Title: From George Washington to Peter Muhlenberg, 5 February 1783
From: Washington, George
To: Muhlenberg, Peter


                        
                            Sir
                            Head Quarters Newburgh Feby 5th 1783
                        
                        I have been duly favored with your Letter of the 13th of Janry and have written to Governor Harrison that it
                            was much to be wished, the Obstacles mentioned by you might be removed, & that measures might be taken during the
                            Winter for forming the Troops now in the State with the Detachment, which I imagined would be send back by General Green
                            from So. Carolina, into a compleat Regt or Regts, in such a manner as that they might be properly appointed & fit
                            for service at the opening of the next Campaign—I doubt not you will contribute your utmost exertions towards
                            accomplishing so interesting & desirable an object—with great regd I am &c.
                     